Case 1:19-cv-22928-JLK Document 76 Entered on FLSD Docket 04/12/2021 Page 1 of 4




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 19-22928-CV-KING/O’SULLIVAN

 MARVIN PACE,

           Plaintiff,

 v.

 SGT. LEWIS, et al.,

           Defendants.
                                           /

                                                  ORDER

           THIS MATTER is before the Court sua sponte. After the Defendants Gerald A. Barnes,

 Martin P. Byron, Omar Kaersenthout, and Herman O Lewis (the “Defendants”) filed a joint Motion

 to Dismiss [ECF No. 59], the Court ordered Plaintiff to file a response thereto [ECF No. 60].

 Plaintiff’s motion seeking to extend the time to file his response was granted, with the response

 being due on or before March 26, 2021. [ECF No. 63]. Plaintiff was cautioned that failure to

 timely file his response might result in dismissal of this action. [Id.]. When the time for filing the

 response expired, on April 1, 2021, the Undersigned entered a Report recommending dismissal of

 this action without prejudice. [ECF No. 68]. Thereafter, rather than seek leave to file an untimely

 response, Plaintiff filed a motion requesting an evidentiary hearing on the Defendants motion to

 dismiss for lack of exhaustion. 1 [ECF No. 70]. Plaintiff filed two more motions [ECF No. 71-72]

 seeking the issuance of subpoenas and the appointment of experts. 2 On March 22, 2021, Plaintiff


 1
   The facility mail stamp reveals the motion was delivered for mailing on March 25, 2021, but was not
 received by this Court until April 2, 2021, as evidenced by the Clerk’s mail stamp. See [ECF No. 70 at 1].
 2
     The facility stamp reveals these filings were also mailed on March 25, 2021. [ECF Nos. 71-72].



                                                      1
Case 1:19-cv-22928-JLK Document 76 Entered on FLSD Docket 04/12/2021 Page 2 of 4




 purportedly signed, and then handed to prison officials for mailing on March 25, 2021 his response

 to the Defendants’ motion to dismiss.3 [ECF No. 73]. This filing, however, was not file stamped

 received by the Clerk of Court until April 9, 2021. [Id.]. After review of the Motions and the

 record as a whole, it is

         ORDERED AND ADJUDGED as follows:

         1.      In light of Plaintiff’s response [ECF No. 73] to the Defendants’ motion to dismiss

 [ECF No. 59], the Undersigned’s Report recommending dismissal of this action is hereby

 VACATED.

         2.      Plaintiff’s motion for an evidentiary hearing [ECF No. 70] on the Defendants’

 motion to dismiss is DENIED without prejudice. If necessary, an evidentiary hearing in this matter

 will be scheduled sua sponte when this Court is ready to review the Defendants’ motion to dismiss

 together with Plaintiff’s response. See McIlwain v. Burnside, 830 F. App’x 606, 611 (11th Cir.

 2020) (finding “a district court may resolve disputed questions of fact on submitted papers only

 ‘in the absence of a timely request for an evidentiary hearing.’”) (citation omitted).

         3.      Regarding Plaintiff’s motions [ECF Nos. 71-72] requesting that subpoenas be

 issued to non-parties and that the Court appoint and subpoena two unidentified experts, a

 neurologist and a psychologist, the motions are DENIED without prejudice. Plaintiff has not

 alleged that he has complied with the applicable Federal Rules of Civil Procedure regarding




 3
  Notably, although the prison mail stamp shows the Plaintiff’s response was handed to the prison for
 mailing on March 25, 2021, Plaintiff’s certificate of service states it was mailed on March 26, 2021. [ECF
 No. 73 at 21].


                                                     2
Case 1:19-cv-22928-JLK Document 76 Entered on FLSD Docket 04/12/2021 Page 3 of 4




 discovery. 4 For example, Plaintiff has not attached the required witness fees to the non-party, and

 to serve the notice, subpoena, and witness fees together upon that individual. See Fed. R. Civ. P.

 45(a)(2)-(4), (b)-(c). Thus, if Plaintiff wishes to conduct written depositions or requests for

 production from non-party witnesses, he must review Federal Rules of Civil Procedure 28, 30, 31,

 and 45. If, after reviewing the rules, Plaintiff believes he is able to conduct depositions and obtain

 documents in compliance with all applicable rules, Plaintiff shall notify the Court and make a

 showing that he is able and willing to retain an officer to take responses and prepare the record,

 that he has properly served the defendants, and that a deposition can be conducted before the

 deadline for discovery set by this court's pretrial scheduling order, as amended herein. See Gaia v.

 Smith, No. C.A. C-09-212, 2010 WL 1257820, at *1 (S.D. Tex. Mar. 24, 2010)(denying prisoner

 plaintiff's motion for leave to depose inmates “without prejudice subject to a request by plaintiff

 as to the method of the depositions as well as an indication as to how the fees and expenses

 consistent with those depositions will be paid.”); Beckles v. Artuz, No. 01CIV10016(BSJ)(HBP),

 2005 WL 702728, at *2 (S.D.N.Y. Mar. 25, 2005)(ordering prisoner plaintiff “to submit a proposed

 plan for conducting the depositions he seeks. The proposal should address how the depositions

 will be conducted” including who “will administer the oath.”). To the extent Plaintiff believes that

 he may be relieved of the expenses and burdens associated with discovery practice because he is


 4
   Plaintiff is further advised that since he is requesting that subpoenas be served on non-parties, Plaintiff
 will be required to pay attendance and/or mileage fees pursuant to Fed. R. Civ. P. 45. Because the purported
 witnesses are non-parties, Plaintiff must propound upon the witness written questions and requests in
 accordance with Fed. R. Civ. P. 30, 31, 34, and 45. This, in turn, must then be served upon the witnesses.
 in accordance with Fed.R.Civ.P. 31(a)(3), and 34(e). Typically, a deponent answers written deposition
 questions orally, in the presence of a court officer. See Fed.R.Civ.P. 31(b). Unless the parties stipulate
 otherwise, the party noticing the deposition is required to provide the questions to an “officer, as that term
 is defined in Rule 28(a), who will take the deponent's responses to the questions, certify them, and send
 them to the noticing party.” Id.; Fed. R. Civ. P. 31(b); 30(b)(5). Under Fed. R. Civ. P. 34(c), Plaintiff may
 compel a non-party to produce documents and tangible things as provided in Fed. R. Civ. P. 45. Under Fed.
 R. Civ. P. 45, Plaintiff must serve upon the non-party a subpoena to attend a deposition and to produce at
 that time and place, the specified documents. See Fed. R. Civ. P. 45(a)(1)(A)-(C).


                                                       3
Case 1:19-cv-22928-JLK Document 76 Entered on FLSD Docket 04/12/2021 Page 4 of 4




 proceeding in this action as an in forma pauperis litigant, he is mistaken. Plaintiff is advised that

 his pauper status does not entitle him to free services such as scheduling, conducting, and recording

 depositions.

        DONE AND ORDERED at Miami, Florida on this 12th day of April, 2021.




                                JOHN J. O’SULLIVAN
                                CHIEF UNITED STATES MAGISTRATE JUDGE

 cc:
 Marvin Pace, Pro Se
 DC#B02617
 Suwannee Correctional Institution
 Inmate Mail/Parcels
 5964 US Highway 90
 Live Oak, FL 32060

 Ezra Saul Greenberg, Ass’t County Atty
 Attorney for Defendant(s)
 Miami-Dade County Attorney’s Office
 111 NW 1st Street, Ste 2810
 Miami, FL 33128
 Email: ezrag@miamidade.gov




                                                  4
